        Case 6:20-cv-00487-ADA Document 62 Filed 03/19/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                                 WACO
                                 WACO DIVISION


WSOU INVESTMENTS LLC                        §
                                            §     CIVIL NO:
vs.                                         §     WA:20-CV-00487-ADA
                                            §
ZTE CORPORATION, ZTE (USA), INC.,           §
ZTE (TX), INC.


                ORDER SETTING DISCOVERY
                              DISCOVERY HEARING


                                                                             set for
         IT IS HEREBY ORDERED that the above entitled and numbered case is set
DISCOVERY HEARING by zoom        zoom on Wednesday, March 24, 2021 at 10:30 AM. The link
for the hearing will be sent by e-mail.

       IT                       19th day of March, 2021.




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
